OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS
 I
ci                                AUSTIN




     Honorable I. L. chandl,er
     county maitor
     Montague County
     Montague, Texas

     Dear Sir:




               Your request for oplnf
     rule ooneiaerea by this dspar                   E from your re-
     qusat as r0ima:



         title to rsoeive                            stlce Couxt.


         this
         The case dioh I
         The sherlrr a
         two case8 aga
              mm paid
                                              our dollars eaoh.,-
                                              that has beeCcol-
                                           r a numbsr or years.




                        OaQes, to be taxed against the deima-
         ant on conviotlon:

              "1. For exeouting aahh vtrarrantOr arre6t or
         oaplas, or i-king arrest wft.houtwarrant, two dol-
         lars."
    Honorable I. L. ohandlor - Page 8.
t
I
I
              In answer to your t3p60iri0 question we reepeotiullp
    advise that it 18 our opinion that 8hsrirrrr and oonstablse am
    0ntitha to a ree 0r $2.00 ror each 18      arrert Ma0 in mir-
    asmsanor oaaea.   (Thlm or oourse inoTP
                                          u BI legal arrsate made
    In Justioa Court orlmlnal oaesa.) In this oonneotion we are
    enoloelng herewith a oopy of Opinion No. 0-ll00 of this de-
    partmat rhioh may be helpful in various raot situations
    v&ioh you may hare b&ore you.

                                          to&   very truly




            k.TTOFBGtYGEli-   OF TEXAS